United States Court of Appeals
      for the Federal Circuit
                ______________________

      CORE WIRELESS LICENSING S.A.R.L.,
              Plaintiff-Appellant

                          v.

                    APPLE INC.,
                  Defendant-Appellee
                ______________________

                      2015-2037
                ______________________

   Appeal from the United States District Court for the
Eastern District of Texas in No. 6:12-cv-00100-JRG,
Judge J. Rodney Gilstrap.
                ______________________

                Decided: April 14, 2017
                ______________________

    DEVAN V. PADMANABHAN, Winthrop & Weinstine, P.A.,
Minneapolis, MN, argued for plaintiff-appellant. Also
represented by PAUL J. ROBBENNOLT; HENRY CHARLES
BUNSOW, BRIAN A. E. SMITH, Bunsow, De Mory, Smith &
Allison LLP, San Francisco, CA; DENISE MARIE DE MORY,
CRAIG Y. ALLISON, Redwood City, CA.

    JOSEPH J. MUELLER, Wilmer Cutler Pickering Hale &
Dorr LLP, Boston, MA, argued for defendant-appellee.
Also represented by CYNTHIA D. VREELAND, RICHARD W.
O'NEILL, MICHAEL WOLIN.
                ______________________
2                     CORE WIRELESS LICENSING   v. APPLE INC.




      Before O’MALLEY, BRYSON, and WALLACH, Circuit
                       Judges.
BRYSON, Circuit Judge.
    This appeal arises from a patent infringement action
brought in the United States District Court for the East-
ern District of Texas. The plaintiff, Core Wireless Licens-
ing S.a.r.l., is the owner of U.S. Patent No. 6,978,143 (“the
’143 patent”). Claim 17 of the patent, the only claim at
issue in this appeal, recites a mobile station, such as a
mobile telephone, that is connected to a cellular system or
network. The claim is directed to means for sending
packet data from the mobile station to the network using
a selected channel.
    Following trial, the jury found that the defendant,
Apple Inc., did not infringe any of the asserted claims.
The district court denied Core Wireless’s motion for
judgment as a matter of law, and Core Wireless took this
appeal. We affirm.
                              I
        Mobile stations such as cellular telephones can
transmit data packets to a cellular network (known as an
uplink) in one of two ways—either by using a shared
“common channel,” which carries transmissions from
multiple mobile stations, or by using a “dedicated chan-
nel,” which carries transmissions from a single mobile
station without competing transmissions from other
mobile stations. Dedicated channels are valuable because
they permit faster and more reliable transmissions than
common channels. But dedicated channels are at a pre-
mium, as there are not enough dedicated channels to
carry all cellular transmissions. The industry has there-
fore worked to solve the problem of how to allocate dedi-
cated channels (when the need for a dedicated channel is
greatest).
CORE WIRELESS LICENSING   v. APPLE INC.                    3



    One aspect of this problem is whether the network or
the mobile station should select the channel for the up-
link. The network initially has no information about the
data packet to be sent, such as data packet size, and
therefore does not have the necessary information to
make a channel selection decision. In the prior art, the
mobile station would send the network information about
the data packet to be sent so that the network could make
the channel selection decision. As noted in the ’143
patent, selection by the network wastes valuable system
resources, because it requires the mobile station to send a
message to the network regarding the data packet the
mobile station wants to transmit, and then requires the
network to make the channel selection decision. See ’143
patent, col. 3, ll. 41-49.
     The solution provided by the ’143 patent is to have the
mobile station, not the network, make the uplink channel
selection decision. The way that is done is for the net-
work to provide the mobile station with certain parame-
ters that the mobile station is directed to apply in
determining whether to use a dedicated channel or a
common channel. See ’143 patent, col. 3, ll. 53-56; id., col.
4, ll. 37-58. According to the patent, the described method
reduces “the signaling load associated with the allocation
of packet data transfer” and reduces “the delay associated
with the starting of data transfer.” Id., col. 3, ll. 64-67.
Because the mobile station makes the channel selection
decision, it does not use up traffic capacity by sending the
message about the data packet to the network so that the
network may select a channel. Id., col. 3, ll. 40-49.
    Although Core Wireless initially asserted a number of
claims from several different patents against Apple, this
appeal involves only a single claim—claim 17 of the ’143
patent. That claim reads as follows:
       A mobile station connected with a cellular sys-
    tem, comprising means for sending uplink packet
4                     CORE WIRELESS LICENSING   v. APPLE INC.



    data to the system using a selected channel,
    wherein the selected channel is either a common
    channel (RACH) or dedicated channel (DCH),
    characterized in that it also comprises:
       means for receiving a threshold value of
       the channel selection parameter from the
       system,
       means for storing said threshold value of
       the channel selection parameter, and
       means for comparing said threshold value
       of the channel selection parameter to a
       current value of the channel selection pa-
       rameter for basis of said channel selection.
    A magistrate judge conducted the claim construction
proceedings and construed the “means for comparing”
limitation of claim 17 to have the function of “comparing
said threshold value of the channel selection parameter to
a current value of the channel selection parameter for
basis of said channel selection.”
    The magistrate judge construed the corresponding
structure for performing that function to be
    [a] control unit 803 [in the mobile station] wherein
    the control unit 803 is programmed to control the
    comparison of the threshold value of the channel
    selection parameter to the current value of the
    channel selection parameter in accordance with
    the algorithm shown in Fig. 6, step 650, and de-
    scribed in 6:20-39; 7:17-20; and 7:24-28 of the ’143
    specification; and statutory equivalents thereof.
    At trial, Apple introduced evidence that Apple’s ac-
cused mobile stations lack the capability to select between
common and dedicated channels for packet data transfer.
Instead, in systems in which Apple’s devices are used,
Apple’s evidence showed that the network, not the mobile
CORE WIRELESS LICENSING   v. APPLE INC.                  5



station, is responsible for selecting which channel to use
for uplink transmissions. At the conclusion of the trial,
the jury found that Apple did not infringe claim 17 of the
’143 patent.
    In its post-trial motion for judgment as a matter of
law (“JMOL”), Core Wireless argued that Apple had
misapplied the court’s construction of claim 17 when it
interpreted the court’s construction to mean that the
“means for comparing” limitation requires the mobile
station to be capable of making uplink channel decisions.
The district court disagreed, holding that the claim re-
quires that the mobile station “must have the capability
to perform ‘channel selection,’ even if that capability was
not used during the actual alleged performance of the
claimed method.” The court concluded that there was
sufficient evidence from which a reasonable jury could
find noninfringement based on that claim construction.
                             II
    Core Wireless does not object to the claim construc-
tion that was given to the jury, which was the same as the
claim construction adopted by the magistrate judge.
Instead, Core Wireless argues both that the district court
misapplied the magistrate judge’s pretrial claim construc-
tion, and that the claim construction adopted by the
district court was erroneous.
                             A
    Core Wireless’s first argument is that Apple took a
position at trial that was contrary to the magistrate
judge’s claim construction, and that the district court
improperly upheld the jury’s verdict in favor of Apple by
in effect altering the magistrate judge’s claim construc-
tion.
   Core Wireless explains its view of the difference be-
tween the magistrate judge’s pretrial claim construction
and Apple’s construction as follows: Under the magis-
6                    CORE WIRELESS LICENSING   v. APPLE INC.



trate judge’s claim construction, as Core Wireless inter-
prets it, an infringing device need only be capable of
performing the functions of receiving a threshold parame-
ter from the cellular network, storing that threshold
parameter in local memory, and then comparing a current
value of that parameter to the threshold. Under Apple’s
construction, in order to infringe, a mobile station must
also be able to make a channel selection decision based on
that comparison, rather than leaving the channel selec-
tion decision to the network. That is, Core Wireless
contends that under the magistrate judge’s claim con-
struction the mobile station need do no more than make a
comparison, while Apple contends that the mobile station
must have the capability to select a dedicated channel
when the relevant threshold conditions are met.
    The problem with Core Wireless’s argument is that
the premise is incorrect: The magistrate judge did not
clearly reject Apple’s position and adopt Core Wireless’s
position. Core Wireless bases its argument on the magis-
trate judge’s failure to include certain language, proposed
by Apple, in the description of the corresponding structure
for performing the “means for comparing” limitation. As
Core Wireless points out, the magistrate judge did not
include Apple’s suggested language that control unit 803
“provide[s] the comparison result to a channel selection
function within the mobile station” and Apple’s reference
to step 660 of Figure 6 in the patent. Those exclusions,
Core Wireless contends, indicate that the magistrate
judge rejected Apple’s position on the construction of that
limitation.
    We disagree. The magistrate judge did not state at
the hearing or include in his order any explanation for
omitting Apple’s proposed text from the claim construc-
tion. Instead, he focused primarily on whether control
unit 803 was a general purpose processor within the
meaning of WMS Gaming Inc. v. International Game
Technology, 184 F.3d 1339 (Fed. Cir. 1999). Significantly,
CORE WIRELESS LICENSING   v. APPLE INC.                  7



the magistrate judge included in his construction refer-
ences to Figure 6, step 650, and to column 7, lines 17-20,
of the ’143 patent. As discussed below in further detail,
both of those references indicate that channel selection
can be performed by the mobile station, consistent with
the district court’s discussion of the claim construction
issue in its JMOL order.
    Core Wireless did not raise the issue of Apple’s alleg-
edly improper interpretation of the magistrate judge’s
claim construction during trial, when it had the oppor-
tunity to do so. Core Wireless contends that Apple im-
properly offered evidence and argument to the jury that
Core Wireless was required to prove that Apple’s accused
devices had the capability to make channel selection
decisions. In fact, Core Wireless states that Apple’s
noninfringement position at trial was based exclusively on
that theory. But Core Wireless did not object to Apple’s
evidence on that ground, nor did it object to Apple’s
argument to the jury as contrary to the proper claim
construction. Moreover, although Core Wireless contends
that the magistrate judge’s pretrial claim construction did
not require a showing that the mobile station was capable
of making channel selection decisions, Core Wireless did
not seek a clarification of the claim construction on that
ground either during the trial or before the jury was
instructed.
     Based on Core Wireless’s failure to seek clarification
of the pretrial claim construction, Apple argues that Core
Wireless has waived its claim construction argument.
Citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d
1306, 1314 (Fed. Cir. 2003), Core Wireless responds that
it made its position known by moving for judgment of
infringement as a matter of law under Fed. R. Civ. P.
50(a) at the close of the evidence, and thereby preserved
its claim construction argument for review.
8                    CORE WIRELESS LICENSING   v. APPLE INC.



    We find it unnecessary to decide whether Core Wire-
less waived its claim construction argument by failing to
seek clarification of the pretrial claim construction at
trial. That is because we do not agree that the magistrate
judge adopted Core Wireless’s position on claim construc-
tion and because, for the reasons discussed below, Core
Wireless’s claim construction argument is erroneous on
the merits.
                            B
    Core Wireless argues that the district court erred in
its JMOL order, where it explicitly construed the “means
for comparing” limitation of claim 17 of the ’143 patent to
require that the mobile station have the capability to
make channel selections. We conclude that the district
court was correct, as it stated in its JMOL order, that
claim 17 of the ’143 patent requires a showing that the
accused mobile stations were capable of making channel
selection decisions.
    The invention disclosed in the ’143 patent is a system
in which the mobile station gathers and analyzes appro-
priate information and makes a channel selection deci-
sion. The basic architecture of the system depicted in the
’143 specification is depicted in Figure 6 of the patent.
The patent characterizes Figure 6, which is set forth
below, as “a flow chart of a method according to the inven-
tion for transferring packet data in the uplink direction.”
’143 patent, col. 5, ll. 58-59.
CORE WIRELESS LICENSING   v. APPLE INC.                    9




    Figure 6 shows that “threshold values are determined
for the channel selection parameters and stored in the
mobile station’s memory,” as depicted at step 620. ’143
patent, col. 5, ll. 60-62. At step 630, the base station
sends to the mobile station “one or more of said channel
selection parameters,” i.e., the factors on which the chan-
nel selection is based. Id., col. 6, ll. 1-9. Once the mobile
station receives a request to send a data packet, as de-
10                    CORE WIRELESS LICENSING   v. APPLE INC.



picted at step 640, “the (RLC/)MAC layer [of the mobile
station] either makes an autonomous decision on the use
of a common channel vs. dedicated channel on the basis of
parameters received from the system or requests the RRC
layer [of the mobile station] to determine the appropriate
channel type.” Id., col. 6, ll. 14-19. The description of
Figure 6 set forth in the specification thus makes clear
that the channel selection process occurs in the mobile
station and is not made by the network, although if the
mobile station selects a dedicated channel, the mobile
station may need to then request that the network allo-
cate the dedicated channel (step 680) before the mobile
station can actually transmit on that channel. See id., col.
3, ll. 10-30.
    Core Wireless’s position is that Figure 6, as well as
other portions of the specification that describe the pro-
cess by which the mobile station makes the channel
selection decision, all simply describe preferred embodi-
ments of the invention. According to Core Wireless, claim
17 recites a different process in which the mobile station
is not required to perform the channel selection. The
problem with Core Wireless’s theory is that the entire
point of the invention is to enable the mobile station to
make the channel selection decision in order to minimize
traffic between the mobile station and the network.
    Claim 17 is a means-plus-function claim and thus is
controlled by 35 U.S.C. § 112, ¶6 (now codified as section
112(f) under the America Invents Act, which does not
apply to this case). As such, claim 17 covers any device
that performs the function recited in the claim with
structure described in the specification or its equivalents.
Pennwalt Corp. v. Durand-Wayland, Inc., 833 F.2d 931,
934 (Fed. Cir. 1987) (en banc).
    The function recited in claim 17 is “comparing said
threshold value of the channel selection parameter to a
current value of the channel selection parameter for basis
CORE WIRELESS LICENSING   v. APPLE INC.                 11



of said channel selection.” ’143 patent, col. 9, ll. 14-16.
The structure that performs that function is the structure
described in Figure 6 and the accompanying text, as well
as elsewhere in the specification.
    As stated in the magistrate judge’s claim construction,
adopted by the district court, the recited structure in-
cludes the algorithm shown in Figure 6 and described in
the specification, and in particular in column 6, lines 20-
39, and column 7, lines 17-20 and 24-28. See WMS Gam-
ing, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed.
Cir. 1999) (“In a means-plus-function claim in which the
disclosed structure is a computer, or microprocessor,
programmed to carry out an algorithm, the disclosed
structure is not the general purpose computer, but rather
the special purpose computer programmed to perform the
disclosed algorithm.”); see also Ergo Licensing, LLC v.
CareFusion 303, Inc., 673 F.3d 1361, 1364 (Fed. Cir. 2012)
(“Requiring disclosure of an algorithm properly defines
the scope of the claim and prevents pure functional claim-
ing.”). The recited portions of the specification describe
an algorithm in which the threshold value for the channel
selection parameter is provided to the mobile station, the
mobile station compares that threshold value with the
current value of the channel selection parameter, and the
mobile station then uses the result of that comparison as
the basis for the channel selection decision.
    In addition to the portions of the specification that
describe the algorithm depicted in Figure 6, each descrip-
tion of the structure that performs the recited function
depicts the mobile station as making the channel selection
decision. Beginning with the Abstract, the patent de-
scribes a structure in which “[t]he decision about the
channel used for the transfer of packet data is made
based on a channel selection parameter and values of the
parameters needed in the decision-making are sent to the
mobile station.”
12                   CORE WIRELESS LICENSING   v. APPLE INC.



    The summary of the invention describes the “method
according to the invention for the uplink transfer of
packet data from a mobile station to the system in such a
manner that . . . [the] channel selection parameter is sent
from the system to the mobile station, and said selection
is made on the basis of said value of the channel selection
parameter.” ’143 patent, col. 4, ll. 38-51.
    In one embodiment, a threshold value of the channel
selection parameter is stored at the mobile station. The
current value of the channel selection parameter is sent to
the mobile station. And that current value “is compared
to said threshold value of the channel selection parame-
ter, and said selection is made on the basis of said com-
parison.” Id., col. 4, ll. 52-58.
    In another embodiment, a value corresponding to the
channel selection parameter is calculated at the mobile
station on the basis of the parameters of the data packet
to be transferred. The last current value of the channel
selection parameter that was sent to the mobile station is
then compared to the calculated value of the channel
selection parameter. And a channel selection is made on
the basis of that comparison. Id., col. 4, ll. 60-67.
    Significantly, in each of the embodiments the compar-
ison between the threshold value of the channel selection
parameter and the current value is made at the mobile
station, and the clear implication is that the channel
selection decision, which is based on that comparison, is
also made at the mobile station. Meanwhile, nowhere
does the patent describe an embodiment in which the
network expressly, or by clear implication, makes the
channel selection decision.
    Other portions of the specification support that inter-
pretation. The specification describes the “cellular system
according to the invention” as having “means for sending
the value of said channel selection parameter from the
system to the mobile station in order to make said selec-
CORE WIRELESS LICENSING   v. APPLE INC.                   13



tion on the basis of the value of the channel selection
parameter.” ’143 patent, col. 5, ll. 1-15. And the specifi-
cation describes the “mobile station according to the
invention” as having “means for receiving a channel
selection parameter value from the system, and means for
making said selection dependent on said channel selection
parameter value.” Id., col. 5, ll. 16-25. Once again, the
description of the structure that performs the claimed
function contemplates a mobile station that has the
means to make the channel selection decision.
     Column 7 of the patent describes Figure 8, which is a
schematic drawing of the mobile station of the invention.
The specification explains that the control unit 803 in the
mobile station “controls the reception blocks in such a
manner that the parameters relating to the selection of
the uplink channel are received from a common channel
in accordance with the invention. Channel selection is
advantageously performed in the control unit 803 which
also controls the transmission blocks such that the packet
data are transmitted on the selected channel.” ’143
patent, col. 7, ll. 14-20. The specification then states that
the base station “sends the parameters associated with
the selection of the packet data transfer channel to the
mobile station in accordance with the invention and
receives the packet data sent by the mobile station
through a channel selected by the mobile station.” Id., col.
7, ll. 37-42 (emphasis added).
    Although that passage from the specification would
seem to be dispositive, Core Wireless argues that the
description of the mobile station selecting the channel to
be used for the uplink transmission is only a preferred
embodiment, and that other aspects of the ’143 patent
support Core Wireless’s position that claim 17 does not
require that the mobile station be capable of making the
channel selection decision.
14                    CORE WIRELESS LICENSING   v. APPLE INC.



    In particular, Core Wireless points to the language at
column 7, lines 17-20, which states: “Channel selection is
advantageously performed in the control unit 803 which
also controls the transmission blocks such that the packet
data are transmitted on the selected channel.” The use of
the term “advantageously,” according to Core Wireless,
shows that the patent may prefer embodiments in which
the mobile station makes the channel selections, but that
the patent is not limited to such embodiments.
     The more natural reading of the passage in question
is that the function of channel selection is “advantageous-
ly” performed in the control unit 803 of the mobile station,
as opposed to in some other component of the mobile
station that is controlled by control unit 803. The previ-
ous sentence states that “control unit 803 controls the
reception blocks [in the mobile station] in such a manner
that the parameters relating to selection of the uplink
channel are received from a common channel in accord-
ance with the invention.” ’143 patent, col. 7, ll. 14-17.
The rest of the sentence in question refers to the control
unit 803 as also controlling the transmission blocks so as
to enable the transmission of the data packets on the
selected channel. Id., col. 7, ll. 18-20. That suggests that
the term “advantageously” alludes to the advantage of
having one component with all the necessary infor-
mation—the control unit 803, which controls both the
reception blocks (incoming information) and transmission
blocks (outgoing information)—make the channel selec-
tion decisions. The language of that passage thus sup-
ports the inference that the mobile station must be
capable of channel selection, particularly in light of the
unambiguous statement a few lines farther down in the
same column that the “packet data [is] sent by the mobile
station through a channel selected by the mobile station.”
Id., col. 7, ll. 40-42.
    Core Wireless next points to claim 18 of the ’143
patent, which depends from claim 17 but adds “means for
CORE WIRELESS LICENSING   v. APPLE INC.                    15



making said channel selection on the basis of the result of
said comparison.” According to Core Wireless, the added
language in the dependent claim indicates that claim 17
does not speak to the structure that makes the channel
selection decision.
    The language of the dependent claim does not support
Core Wireless’s claim construction argument. The de-
pendent claim does not focus on the performance of the
channel selection process in the mobile station, but in-
stead focuses on the fact that the channel selection pro-
cess is based on the result of the comparison between the
threshold value of a channel selection parameter and the
current value of the channel selection parameter. The
comparison in independent claim 17 is performed “for
basis of said channel selection” but is not necessarily the
actual basis of the subsequent channel selection, which
may be based on other parameters. In contrast, the
comparison in dependent claim 18 must in fact be the
basis of the subsequent channel selection. Thus, under
claim 17, the channel selection process is not strictly tied
to the result of the comparison of those values, while
under claim 18, it is. For that reason, nothing in claim 18
suggests that the only limitation added in that claim—
and thus absent from claim 17—is the requirement that
the mobile station be capable of channel selection.
    Core Wireless makes much of the fact that claim 17
has four “means” clauses, none of which expressly refers
to the means for selecting the channel to be used for
particular uplink transmissions. But that argument
overlooks the full text of the “means for comparing”
limitation. That limitation provides “means for compar-
ing said threshold value of the channel selection parame-
ter to a current value of the channel selection parameter
for basis of said channel selection.” ’143 patent, col. 9, ll.
14-16 (emphasis added). Given that the function of that
limitation is to compare the values for the purpose of
channel selection, the corresponding structure must be
16                    CORE WIRELESS LICENSING   v. APPLE INC.



the structure that compares those values for the subse-
quent channel selection. And the only structure in the
specification that compares values for the purpose of
channel selection is the structure that performs both the
comparison and the selection in the mobile station.
    In addition to the textual support in the patent, both
the prosecution history and the extrinsic evidence confirm
that the district court was correct in construing claim 17
to require that the mobile station have uplink channel
selection capabilities. In a brief filed with the Board of
Patent Appeals and Interferences in connection with an
appeal from an examiner’s rejection, the applicant de-
scribed “the present invention” as comprising a system in
which “a channel selection threshold value is sent from
the system to the mobile station,” and “[a]t the mobile
station the received threshold value is compared with a
current value (650), and then a channel selection decision
is made (660, page 10, lines 3-6 [of the specification]).”
Appellants’ Br. Serial No. 09/507,804 (July 24, 2003), at 3.
That the brief describes the channel selection as being
made by the mobile station is confirmed by the citation to
the specification, which refers to the statement (found at
column 6, lines 14-19 of the issued ’143 patent) that “the
(RLC/)MAC layer [of the mobile station] either makes an
autonomous decision on the use of the a common channel
vs. dedicated channel on the basis of parameters received
from the system or requests the RRC layer [of the mobile
station] to determine the appropriate channel type.” That
reference makes clear that during the prosecution the
applicant’s position was that channel selection would be
performed in the mobile station.
    With regard to extrinsic evidence, the applicant was
even more explicit on this point in the invention disclo-
sure for the ’143 patent. He stated that the “(RLC/)MAC
layer [in the mobile station], upon reception of a request
to send a data packet, makes a decision between common
and dedicated channel by using the information received
CORE WIRELESS LICENSING   v. APPLE INC.                  17



and information of the data packet to be sent.” The
applicant added that the network supplies information
“that MS [mobile station] uses to make decisions whether
to send uplink packet data on common channels or on
dedicated physical channel,” and that the decision to use
either common channel or dedicated channel . . . will be
done in (RLC/)MAC layer [in the mobile station].” Those
statements unambiguously describe a system in which the
mobile station is capable of making channel selection
decisions, contrary to the way the evidence showed the
accused Apple devices operate.
    Similarly, in a contemporaneous presentation made to
the European Telecommunications Standards Institute,
the inventor described his proposal as one in which the
mobile station “itself should be able to make decision
whether to send data packets on [the common channel] or
whether to request a [dedicated channel]. Otherwise
there will be unnecessary signalling [sic] . . . before [the
mobile station] can send a data packet on the [common]
channel.” Although Core Wireless argues that the pro-
posal represents only a “subset” of the invention disclosed
in the ’143 patent, the proposal—like the patent—is clear
that the invention requires the mobile station to make the
selection decision in order to solve the prior art problem.
The language of that proposal provides further support for
the district court’s ruling in the JMOL opinion that claim
17 of the ’143 patent requires that the mobile station
must have the capability to make channel selection deci-
sions.
                             C
    Core Wireless also argues in the alternative that
Apple’s devices infringe even if claim 17 requires the
mobile station to be capable of channel selection. Core
Wireless points to the Event 4a measurement report, a
traffic volume report that Apple’s devices generate and
send to the network. Apple, however, introduced testimo-
18                   CORE WIRELESS LICENSING   v. APPLE INC.



ny from its expert and an engineer that the network may
choose not to use the report in its channel selection deci-
sion or even use the report at all, and that the mobile
station has no further input beyond merely sending the
report. Thus, sending the report is not a channel selec-
tion decision by the mobile station because it is up to the
network to decide what to do with the transmitted infor-
mation, if anything. We agree with the district court that
a reasonable jury could find Apple’s devices noninfringing
based on that evidence.
   We conclude that the district court correctly denied
Core Wireless’s motion for judgment as a matter of law
and properly upheld the jury’s verdict of noninfringement.
                      AFFIRMED